Case 9:18-cv-80176-BB Document 551-6 Entered on FLSD Docket 06/01/2020 Page 1 of 18




                  EXHIBIT F
                                 CONFIDENTIAL
Case 9:18-cv-80176-BB Document 551-6 Entered on FLSD Docket 06/01/2020 Page 2 of 18
                                 CONFIDENTIAL
Case 9:18-cv-80176-BB Document 551-6 Entered on FLSD Docket 06/01/2020 Page 3 of 18
                                 CONFIDENTIAL
Case 9:18-cv-80176-BB Document 551-6 Entered on FLSD Docket 06/01/2020 Page 4 of 18
                                 CONFIDENTIAL
Case 9:18-cv-80176-BB Document 551-6 Entered on FLSD Docket 06/01/2020 Page 5 of 18
                                 CONFIDENTIAL
Case 9:18-cv-80176-BB Document 551-6 Entered on FLSD Docket 06/01/2020 Page 6 of 18
                                 CONFIDENTIAL
Case 9:18-cv-80176-BB Document 551-6 Entered on FLSD Docket 06/01/2020 Page 7 of 18
                                 CONFIDENTIAL
Case 9:18-cv-80176-BB Document 551-6 Entered on FLSD Docket 06/01/2020 Page 8 of 18
                                 CONFIDENTIAL
Case 9:18-cv-80176-BB Document 551-6 Entered on FLSD Docket 06/01/2020 Page 9 of 18
                                 CONFIDENTIAL
Case 9:18-cv-80176-BB Document 551-6 Entered on FLSD Docket 06/01/2020 Page 10 of 18
                                 CONFIDENTIAL
Case 9:18-cv-80176-BB Document 551-6 Entered on FLSD Docket 06/01/2020 Page 11 of 18
                                 CONFIDENTIAL
Case 9:18-cv-80176-BB Document 551-6 Entered on FLSD Docket 06/01/2020 Page 12 of 18
                                 CONFIDENTIAL
Case 9:18-cv-80176-BB Document 551-6 Entered on FLSD Docket 06/01/2020 Page 13 of 18
                                 CONFIDENTIAL
Case 9:18-cv-80176-BB Document 551-6 Entered on FLSD Docket 06/01/2020 Page 14 of 18
                                 CONFIDENTIAL
Case 9:18-cv-80176-BB Document 551-6 Entered on FLSD Docket 06/01/2020 Page 15 of 18
                                 CONFIDENTIAL
Case 9:18-cv-80176-BB Document 551-6 Entered on FLSD Docket 06/01/2020 Page 16 of 18
Case 9:18-cv-80176-BB Document 551-6 Entered on FLSD Docket 06/01/2020 Page 17 of 18
                                           CONFIDENTIAL




                                                                                          APPENDIX A
                                                                                      CURRICULUM VITAE
                                                                                                OF
                                                                                       Nicholas J. Chambers




     POSITION                        Senior Vice President, AlixPartners, LLP, Washington, D.C.

     EDUCATION                       B.S., Computer Engineering and Computer Science
                                     University of Southern California


     PROFESSIONAL                    Mr. Chambers has almost a decade of experience in information
     HISTORY                         technology and as a forensic investigator. He has experience with
                                     forensic collections of digital evidence, forensic analysis, and several
                                     programming languages, including C++, Java, and scripting tools.


     PROFESSIONAL                    Mr. Chambers has provided digital forensic consulting and
     EXPERIENCE                      electronic discovery services in hundreds of civil and criminal
                                     matters. Prior to joining AlixPartners, he consulted at a leading
                                     electronic discovery firm on digital forensics engagements.



     RANGE OF                        Mr. Chambers has performed a variety of services related to
     EXPERIENCE                      computer forensics and investigations. A sample of these include:
                                         Defensible forensic collection of ESI
                                         Examination of electronic media
                                         Best practices related forensic collection, evidence handling, and
                                           forensic analysis
                                         Recovery of deleted data
                                         Examination of encrypted data
                                         Filtering and searching for responsive documents
                                         Client site assessment of ESI, assistance with identification
                                           of items potentially responsive to eDiscovery obligations
                                         Creation of custom script and programming solutions


     PROFESSIONAL                    High Technology Crime Investigation Association (HTCIA)
     AFFILIATIONS



     ACCREDITATIONS                  EnCase® Certified Examiner (EnCE), Guidance Software
     AND LICENSES                    CCE Certification in Progress


      2099 Pennsylvania Ave NW | Suite 300 | Washington, DC | 20006 | 202.756.9062 | www.alixpartners.com
Case 9:18-cv-80176-BB Document 551-6 Entered on FLSD Docket 06/01/2020 Page 18 of 18
                                              CONFIDENTIAL

                                                                                     Nicholas J. Chambers
                                                                                     PAGE 2




     ADDITIONAL                       FOR585: Advanced Smartphone Forensics, The SANS Institute
     TRAINING AND                     FOR518: Mac and iOS Forensics Analysis and Incident Response, The
     EDUCATION                        SANS Institute
                                      EnCase Advanced Computer Forensics, Guidance Software
                                      EnCase Forensic 8: Program Review, The SANS Institute
                                      Memory Acquisition Tools and Techniques, The SANS Institute
                                      HTCIA 2018 International Conference Seminars, HTCIA
                                      HTCIA 2015 International Conference Seminars, HTCIA
                                      HTCIA 2013 International Conference Seminars, HTCIA



     EXPERT                           Orta v. Orta
     WITNESS                          Case Number: 155377 FL
     TESTIMONY
                                      Court:             Circuit Court for Montgomery County, Maryland
                                      Type:              Deposition
                                      Date:              01/04/2019




         2099 Pennsylvania Ave NW | Suite 300 | Washington, DC | 20006 | 202.756.9062 | www.alixpartners.com
